Citation Nr: 0215554	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  99-04 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran subsequently perfected this appeal.

A hearing before the undersigned was held at the RO in August 
2002.


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2. Resolving reasonable doubt in the veteran's favor, his 
current bilateral hearing loss is causally related to his 
period of service. 


CONCLUSION OF LAW

Bilateral hearing loss was incurred during service.  
38 U.S.C.A. §§ 1110, 5107(b) (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  The veteran was 
notified of the laws and regulations pertaining to service 
connection in the February 1999 statement of the case (SOC), 
the January 2000 supplemental statement of the case (SSOC), 
the August 2001 SSOC, and the May 2002 SSOC.  These documents 
notified the veteran of the evidence of record and of the 
reasons and bases for denial.  In July 2001, the veteran was 
notified of the enactment of the VCAA.  The veteran was 
advised what the evidence must show to establish entitlement 
to service connection and he was specifically informed that 
VA would make reasonable efforts to get evidence necessary to 
support his claim.  He was further advised that enough 
information must be provided so that VA could request any 
identified records. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  In 
connection with his claim, the veteran has submitted private 
medical evidence.  The veteran has not identified additional 
records that need to be obtained.  The veteran was afforded 
the opportunity to present testimony at an August 1999 RO 
hearing and at an August 2002 travel board hearing.  In 
keeping with the duty to assist, the veteran was provided a 
VA examination in December 2001.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Background

Service medical records indicate that the veteran underwent 
audiometric testing on examination for enlistment in 
September 1964, on flight examination in April 1965, and on 
separation examination in October 1966.  For service 
department records prior to November 1967, the Board assumes 
the use of ASA units and must convert the recorded values to 
ISO units to facilitate data comparison.  Converted 
audiometric test results in September 1964 and April 1965 
reveal various elevated thresholds (20 - 30 decibels).  In 
August 1965, the veteran presented with complaints of right 
ear pain and difficulty clearing his right ear on descent.  
The veteran was treated with Sudafed and was returned to 
flying duty.  On examination for separation in October 1966, 
the veteran's hearing was within normal limits for VA 
purposes (500 to 4000 Hertz) and no hearing abnormalities 
were noted.
 
The veteran testified that after discharge he attended school 
and worked at various part-time jobs, none of which were in a 
noise-producing environment.  In October 1976, the veteran 
underwent a pre-employment physical at General Dynamics, 
Electric Boat Division.  Audiometric evaluation revealed a 
bilateral high frequency hearing loss. 

In May 1986, the veteran underwent another audiological 
examination in connection with a pre-employment physical at a 
utility company.  The veteran testified that the audiologist 
told him at that time that he had "shooter's ear" because 
the hearing loss in the left ear was worse than in the right 
ear.

In November 1997, the veteran's employer referred him for an 
audiological evaluation due to a hearing threshold shift on 
his annual audiogram.  Standard audiometric testing revealed 
normal hearing for the low to middle frequency range (250, 
500, 1000 Hertz) with a precipitous, moderate to severe, 
sensorineural high frequency hearing loss, bilaterally.  The 
examiner noted that "[t]he type and configuration of hearing 
loss is characteristic of a history of noise exposure" and 
that some of this hearing loss may have occurred prior to the 
veteran's employment at the utility company.  The examiner 
further noted that the veteran has been exposed to 
significant noise at a fossil-fuel power plant, which may 
have aggravated any pre-employment hearing loss.

In September 2001, the veteran was evaluated at County 
Hearing and Balance, Inc.  The veteran reported a history of 
military noise exposure.  Following discharge from the 
service, he reported no significant noise exposure until his 
employment with Electric Boat in 1976 and later at the 
utility company.  Puretone audiometry revealed normal hearing 
in the low and mid-frequency range with a steeply sloping, 
moderate to profound sensorineural hearing loss in the high 
frequencies bilaterally.  It was noted that the October 1976 
baseline audiogram from Electric Boat revealed a pre-existing 
severe high frequency hearing loss bilaterally.  The 
audiologist summarized the findings as follows:

The pattern of this hearing loss is 
consistent with a history of exposure to 
high intensity noise.  The significant 
degree of hearing loss which is 
documented prior to [the veteran's] 
employment at Electric Boat is very 
likely the result of exposure to gunfire 
and other combat noises while he was 
serving in the military.  Comparison of 
today's test results with those obtained 
in 1976 reveal a similar pattern of 
hearing loss, although the degree of the 
loss has worsened over the past 25 years.  

The veteran underwent a VA audiological examination in 
December 2001.  Puretone thresholds, in decibels, were 
recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
40
60
LEFT
5
10
40
65
85

Diagnosis was right hearing sensitivity within normal limits 
through 2000 Hertz with a mild to severe sensorineural 
hearing loss thereafter; and left hearing sensitivity within 
normal limits through 1500 Hertz with a mild to severe 
sensorineural hearing loss thereafter.  The examiner further 
stated the following:

It is not likely that veteran's hearing 
loss is related to noise exposure during 
the service.  This statement is made 
based on the fact that prior to entering 
the service and upon discharge, hearing 
sensitivity was found to be within normal 
limits.

Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110, (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Hearing loss disability is defined at 38 C.F.R. § 3.385 
(2002), which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  Id.

In Hensley v. Brown, 5 Vet. App. 155 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Id. at 159.  The Court explained that, when 
audiometric test results at the veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, the veteran may 
nevertheless establish service connection for a current 
hearing disability by submitting competent evidence that the 
current disability is causally related to service.  Id. at 
160.  The Court cited with approval a medical text, which 
states that the threshold for normal hearing is zero decibels 
to 20 decibels and higher threshold levels indicate some 
degree of hearing loss.  Id. at 157.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002).
 
The evidence of record establishes that the veteran currently 
has a bilateral hearing loss disability pursuant to VA 
standards.  See 38 C.F.R. § 3.385 (2002).  As discussed, 
service medical records indicate that the veteran's hearing 
was within normal limits at separation from service.  
Notwithstanding, the veteran may still establish service 
connection by submitting competent evidence that the current 
disability is causally related to service.  See Hensley, 
supra.

The veteran reports that he experienced acoustic trauma 
during service.  He testified that he served in Vietnam as a 
door gunner on a helicopter and also as an infantryman.  
Combat veterans may establish service incurrence of a disease 
or injury through satisfactory lay or other evidence which is 
consistent with the circumstances, conditions or hardships of 
service, even in the absence of official record of such 
incurrence.  See 38 U.S.C.A. § 1154(b) (West 1991).  

The veteran's DD-214 and DD-215 list numerous citations, 
including a Combat Infantryman's Badge (CIB) and a Purple 
Heart with 1st oak leaf cluster.  The veteran was last 
assigned to "A TRP 3/4 CAV 25th INF DIV" and the veteran's 
military occupational specialty (MOS) is listed as armor 
intel specialist.  The evidence establishes that the veteran 
participated in combat with an occupational specialty likely 
to result in significant noise exposure.  Therefore, the 
veteran's assertions that he experienced acoustic trauma 
during service are accepted.  

The record also establishes that the veteran was exposed to 
substantial post-service industrial noise.  It is significant 
to note, however, that the medical evidence indicates a high 
frequency hearing loss was present in October 1976, before 
the veteran began working at Electric Boat.  Prior to that 
time, the veteran's only reported noise exposure was military 
service.  A history of asymmetry (left ear worse than the 
right) is also noted and is consistent with the veteran's 
testimony regarding "shooter's ear."  

The claims folder contains conflicting medical opinions 
regarding the etiology of the veteran's current hearing loss 
disability.  A September 2001 private report suggests the 
veteran's hearing loss is related to military service and the 
December 2001 VA examination suggests that it is not.  

After a review of the record, it is the Board's opinion that 
there is an approximate balance of positive and negative 
evidence regarding the merits of the veteran's claim.  When 
the evidence is in equipoise, the benefit of the doubt is 
given to the veteran.  See 38 U.S.C.A. § 5107(b) (West Supp. 
2002).  Accordingly, resolving reasonable doubt in the 
veteran's favor, his current bilateral hearing loss is 
causally related to his active service.  As such, service 
connection is established.


ORDER

Service connection for bilateral hearing loss is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

